TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00517-CR


Lynda Jeanne Mescher, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 36448, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record in this appeal was originally due to be filed on October 11,
2010.  By that date, however, appellant had neither paid nor made arrangements to pay for its
preparation.  After a hearing held on April 30, 2010, the trial court granted appellant's request for
a free reporter's record.
		By letter dated June 29, 2011, this Court's clerk sent notice to the reporter,
Stephanie Larsen, that the reporter's record was overdue, cautioning that if the record was not
filed by July 11, 2011, the matter would be referred to the Court for an order.  By fax dated
September 8, 2011, Larsen requested an extension of 90 days.  By letter dated September 12, 2011,
this court's clerk informed Larsen that the Court would expect the reporter's record to be filed on
or before November 7, 2011.  No record or explanation for the lack of record has been filed.
		Larsen is hereby ordered to file the reporter's record in this case on or before
January 17, 2012.  If the record is not filed by that date, Larsen may be required to show cause why
she should not be held in contempt of court.
		It is ordered on December 20, 2011.


Before Justices Puryear, Rose and Goodwin
Do Not Publish